ORDER
The Disciplinary Review Board having filed a report with the Court on October 30, 1996, recommending that DOUGLAS H. WEISS of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1984, be disbarred for the knowing misappropriation of legal fees belonging to the law firms for which he worked;
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*337It is ORDERED that DOUGLAS H. WEISS be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DOUGLAS H. WEISS pursuant to Rule 1:21-6, be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that DOUGLAS H. WEISS comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that DOUGLAS H. WEISS reimburse the Disciplinary Oversight Committee for appropriate administrative costs.